Response to Arguments
Applicant's arguments filed 4 August 2021 have been fully considered but they are not persuasive. Specifically, in the combination of the rejection, Yamashita teach the support members 30, 31 which are a part of the exhaust path 3 (see paragraph [0024]) which are the component modified by Hirokoshi to be a fireproof component.  As seen in the annotated figure below, the support members 30, 31 of the exhaust path have flanges with ribs to include through holes 314, a chimney portion 300, 310 and various other components extending from the vertical planar section which reasonably form a T shape in various cross sections as required by the claims as amended. 

    PNG
    media_image1.png
    552
    720
    media_image1.png
    Greyscale

Therefore, the amendments are not taken to immediately plate the application in condition for allowance and the rejection is maintained.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS P D'ANIELLO/               Primary Examiner, Art Unit 1723